The procedure and result in this case constitute a contradiction in terms. Here complainants assert ownership of land and attack as a cloud upon their title a tax sale to the State which the Land Commissioner struck from the rolls under instructions of the Attorney General. The State is party defendant. The State, through its pleadings, asserts it has no interest in the land. By special demurrer it says the land had been stricken from the tax rolls "and the State of Mississippi therefore has no title in said land". By general *Page 95 
demurrer it admits the title of complainants. By answer it "neither admits nor denies" the averments of the bill, which under our pleadings, is an admission of the averments properly stated. In other words, by answer and special demurrer the State disclaims any interest in the subject matter of the litigation, yet, at the same time, by general demurrer, reciting only "There is no equity on the face of the bill", it undertakes to contest the title of complainants, although the general demurrer admits the asserted title. The Chancellor overruled both demurrers and found that complainants did have good title; that the tax sale constituted a cloud on that title and removed that cloud. Here we have a defendant disclaiming any interest in the subject matter whatsoever, appealing the case to this Court and obtaining a judgment reversing the holding of the court below and rendering judgment for the State, which itself says it has no interest in or claim whatever to the land. That would seem to be an anomaly in judicial procedure. Who now has title to the land? What kind of a judgment is to be entered? The whole crazy-quilt situation arises from two causes: The first is the failure of the State simply to file a disclaimer of any interest in the subject matter, without undertaking at the same time to contest the claim of complainants. The second is the erroneous assumption that because a tax sale of land may not be legal, either on its face or upon judicial determination after contest, such sale does not constitute a cloud upon the title of the owner. The Supreme Court of the United States in the case of L.  N. Railway Co. v. Western Union Tel. Co., 234 U.S. 369, 34 S.Ct. 810, 813, 58 L.Ed. 1356, construing Section 1324, Code 1942, providing for removal of clouds upon titles, after reviewing the Mississippi cases passing upon the right and propriety of suits under that Section, summed up the question in these words: "In view of these decisions, we think the statute must be regarded as entitling the rightful owner of real property in the state to maintain a suit to dispel *Page 96 
a cloud cast upon his title by an invalid deed or other instrument, even though it be one which, when tested by applicable legal principles, is void upon its face." The grantee does not have to make claim to the property. It is enough to enable the true owner to maintain a suit to remove the cloud that the deed or instrument cast a cloud on that title. Such a cloud may, and usually does, adversely affect the ownership, use and sale value of the property. That is especially true of tax sales. There are thousands of acres of land in Mississippi in the same situation as the lands involved in this litigation. The owners thereof have no way of removing as burdens upon their true titles the clouds cast thereon by tax sales of the character here involved. All the State need do to have their bills dismissed is to follow the unheard-of procedure adopted in this case.